                                                                              Revised: April 22, 2016
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 1/24/2020
----------------------------------------------------------------- X
RAMÓN ÍSÍDRO MEJÍA,                                               :
                                                                  :
                                                  Plaintiff,      :
                                                                  :      1:16-cv-9706-GHW
                              -v -                                :
                                                                  :          ORDER
  NEW YORK CITY HEALTH & HOSPITALS :
  CORPORATION, MARK A. SCHER, CITY OF :
  NEW YORK, POLICE OFFICER MADELINE :
  CRUZ, POLICE OFFICER MILDRED                                    :
  RODRIGUEZ, SERGEANT MICHAEL                                     :
  HENNELLY, DETECTIVE DOMINIC                                     :
  MCDONAGH, DETECTIVE DEREK                                       :
  MOYER.                                                          :
                                               Defendants. :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:
         On January 14, 2020, this Court issued an order directing the parties to attend a status

conference in this case on January 24, 2020 at 1:00 p.m. See Dkt. No. 249. A copy of this order was

mailed to Plaintiff by first class and certified mail. On January 24, 2020 at 1:00 p.m., the Court held

said status conference. Counsel for Defendants appeared. Plaintiff did not.

         The Court is scheduling a new status conference in connection with this case. The

conference will be held on January 31, 2020 at 1:00 p.m. in Courtroom 12C of the United States

District Court for the Southern District of New York, Daniel Patrick Moynihan U.S. Courthouse at

500 Pearl Street, New York, New York, 10007. At that conference, the Court anticipates

discussing Plaintiff’s January 2, 2020 letter.

         The Court expects Plaintiff to actively prosecute his case, to comply with the Court’s orders,

and to attend scheduled conferences. Failure to do so can result in a variety of sanctions, including

dismissal of the case. See Federal Rules of Civil Procedure 16(f)(1)(C); 41(b).
The Clerk of Court is directed to mail a copy of this order to Plaintiff by certified mail and first-class

mail.

        SO ORDERED.

 Dated: January 24, 2020                                _____________________________________
 New York, New York                                              GREGORY H. WOODS
                                                                United States District Judge




                                                    2
